NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAJA MITTAL,                                    No.    17-16081

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01037-KJD-VCF

 v.
                                                MEMORANDUM*
COUNTY OF CLARK; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Raja Mittal appeals pro se from the district court’s judgment dismissing his

action alleging federal and state law claims arising from state custody proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6). Naffe v. Frey, 789 F.3d
1030, 1035 (9th Cir. 2015). We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Mittal’s federal claims against

defendants County of Clark, Clark County Department of Family Services, Clark

County Child Protective Services, and the County employees for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because the claims

constitute a forbidden “de facto appeal” of a prior state court judgment, or are

“inextricably intertwined” with that judgment. See Noel v. Hall, 341 F.3d 1148,

1163-65 (9th Cir. 2003) (discussing application of Rooker-Feldman doctrine); see

also Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th Cir. 2007) (Rooker-

Feldman doctrine barred plaintiff’s claim because alleged legal injuries arose from

the “state court’s purportedly erroneous judgment” and the relief sought “would

require the district court to determine that the state court’s decision was wrong and

thus void”).

      The district court properly dismissed Mittal’s federal claims against

defendants Nyarko, Downey, Harder, Jarman, and Draskovich because Mittal

failed to allege facts sufficient to state plausible claims for relief. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (plaintiff must plead sufficient factual matter to

allow the court to draw the reasonable inference that the defendant is liable for the

alleged misconduct); see also West v. Atkins, 487 U.S. 42, 48 (1988) (to state a

claim under § 1983 a plaintiff must show that the alleged deprivation was

committed by a person acting under color of state law); Trerice v. Pedersen, 769


                                            2                                     17-16081
F.2d 1398, 1403 (9th Cir. 1985) (a § 1986 claim must be premised on a valid §

1985 claim); Bretz v. Kelman, 773 F.2d 1026, 1028-30 (9th Cir. 1985) (en banc)

(elements of a § 1985 claim).

      The district court properly dismissed Mittal’s state law claims for negligence

per se and medical malpractice against Nyarko, Downey, Harder, and Jarman

because Mittal failed to allege facts sufficient to state plausible claims for relief.

See Sanchez ex rel. Sanchez v. Wal-Mart Stores, Inc., 221 P.3d 1276, 1283 (Nev.

2009) (setting forth elements of negligence per se claim under Nevada law);

Washoe Med. Ctr. v. Second Judicial Dist. Court of State of Nev. ex rel. County of

Washoe, 148 P.3d 790, 794 (Nev. 2006) (“[A] medical malpractice complaint filed

without a supporting medical expert affidavit is void ab initio, meaning it is of no

force and effect.” (citation omitted)).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Mittal’s state law claims against Draskovich.

See Notrica v. Bd. of Sup’rs of Cty. of San Diego, 925 F.2d 1211, 1213-14 (9th Cir.

1991) (setting forth standard of review and explaining that judicial economy,

convenience, fairness, and comity should be considered in deciding whether to

hear pendant state law claims).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including the district court’s dismissal of Mittal’s claims


                                            3                                     17-16081
against defendant Katowich, or arguments and allegations raised for the first time

on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                   17-16081